internal_revenue_service number release date index number ----------------------------------------------------- -------------------------------------- --------------------------------- ----------------------------------------- in re ----------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-106588-19 date august ty taxable_year ending --------------------------- legend taxpayer a date1 ------ ----------------------------------------------- -------------------------------------------------- ---------------------------- dear -------------------- this is in response to a letter dated date in which taxpayer is requesting consent to revoke its election under sec_163 of the internal_revenue_code to treat a certain amount of qualified_dividend_income as investment_income for ty in addition taxpayer is requesting an extension of time to make a late election to treat a lesser amount of qualified dividends as investment_income under sec_163 for ty this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer is a_trust that files form_1041 u s income_tax return for estates and trusts taxpayer uses the calendar_year as its taxable_year taxpayer filed form_1041 for ty on form_4952 attached to form_1041 taxpayer elected to treat a certain amount of qualified_dividend_income as investment plr-106588-19 income for purposes of the investment_interest expense deduction taxpayer made the decision to elect to include that certain amount of qualified_dividend_income as investment_income based upon information received on a schedule_k-1 from a on date1 a issued an amended schedule_k-1 to taxpayer for ty showing a decrease in the amount of ordinary and qualified dividends the revisions in the schedule_k-1 have a substantial impact on taxpayer’s tax calculations therefore taxpayer is requesting consent to revoke its election under sec_163 to treat a certain amount of qualified_dividend_income as investment_income for ty in addition taxpayer is requesting an extension of time to make a late election to treat a lesser amount of qualified dividends as investment_income under sec_163 for ty law and analysis sec_163 of the internal_revenue_code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides that net_investment_income means the excess of investment_income over investment_expenses sec_163 defines investment_income sec_163 states that investment_income shall include qualified_dividend_income only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 provides that as a consequence the qualified_dividend_income taken into account as investment_income is not eligible to be taxed at the favorable capital_gain rate sec_1_163_d_-1 provides that the election to treat qualified_dividend_income as investment_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the income is recognized sec_1_163_d_-1 provides that the election to treat qualified_dividend_income as investment_income is revocable with the consent of the commissioner sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the plr-106588-19 federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year plr-106588-19 taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_163_d_-1 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301 to permit taxpayer to revoke a regulatory election and to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met pursuant to sec_1_163_d_-1 taxpayer is granted consent to revoke its election under sec_163 to treat a certain amount of qualified_dividend_income as investment_income for ty taxpayer is granted an extension of days from the date of this letter to make a late election to treat a lesser amount of qualified dividends as investment_income for ty caveats the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 plr-106588-19 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours _______________________________ david b silber acting senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
